Title: To Alexander Hamilton from Thomas Jones, Brockholst Livingston, and John H. Livingston, 15 March 1791
From: Jones, Thomas,Livingston, Brockholst,Livingston, John H.
To: Hamilton, Alexander


New York, March 15, 1791. “Mr. Philip Henry Livingston of this City together with his Father in law Walter Livingston having assumed certain debts due from us as administrators on the estate of the late Philip Livingston deceased, we have agreed to execute to him an assignment of his Father’s bonds & mortgage to our Testator. To perfect this Assignment we are advised that it is essential that you should join in the execution of it. We therefore enclose one for that purpose.… As we have now a prospect of settling our testators Affairs we are afraid we shall often be under the disagreable necessity, of troubling you upon that subject & thereby diverting your attention from the more important & useful pursuits in which you are engaged. We know not any way of preventing this interruption but by an application to our Legislature which is now sitting: If an application of this kind be agreeable to you, & not otherwise, we will make it.…”
